     Case 2:14-cv-01554-JTM-JVM Document 95 Filed 11/06/19 Page 1 of 2



MINUTE ENTRY
MILAZZO, J.
November 6, 2019



                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA


THERONE MAGEE                                        CIVIL ACTION


VERSUS                                               NO: 14-1554


WALTER REED                                          SECTION: “H”(1)


                             MINUTE ENTRY

     On November 6, 2019, the Court held a telephone status conference.
Kenneth Bordes participated on behalf of Plaintiff; Cary Menard participated
on behalf of Defendant Walter Reed in his official capacity; Chadwick Collings
participated on behalf of Defendant Rodney Strain in his official capacity,
Christopher Comeaux, Randy Smith, Ronald Gracianette, Jason Cuccia and
Brandon Stephens; and Richard Simmons participated on behalf of Defendant
Walter Reed in his personal capacity. The parties discussed impending
deadlines.

      IT IS ORDERED that the deadline for discovery is CONTINUED and
RESET for January 6, 2020.

      IT IS FURTHER ORDERED that a telephone status conference will
be held on January 9, 2020 at 11 a.m. to discuss discovery progress and trial
deadlines. Counsel for Plaintiff shall initiate the call and contact the
     Case 2:14-cv-01554-JTM-JVM Document 95 Filed 11/06/19 Page 2 of 2



undersigned’s chambers at (504) 589-7585 once all parties are on the line.
Counsel for Plaintiff shall also submit a status report on any outstanding
discovery no later than January 8, 2020.




                                                    _______

(JS-10:17)
